COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00402-CR


Rolando Bosquez                            §   From the 371st District Court

                                           §   of Tarrant County (1331026D)

v.                                         §   September 25, 2014

                                           §   Opinion by Justice Gabriel (p)

The State of Texas                         §   Dissent by Justice Dauphinot (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/Lee Gabriel________________
                                           Justice Lee Gabriel